Title: To George Washington from Gouverneur Morris, 27–28 May 1778
From: Washington, George
To: Morris, Gouverneur


                    
                        Dear General.
                        In Congress [York, Pa.] 27th[–28] May 1778.
                    
                    I have a Word to say to you upon the Subject of Promotion which we have just now finished or rather unfinished at least if that Matter was before in an unfinished Situation. That famous incomprehensible Baltimore Resolution (unluckily perhaps) introduced a very tedious Debate which terminated at Length by rejecting the whole of what the Committee reported with relation to the Promoting of Officers. You may be a little surprized when I tell you that upon the whole Matter I beleive this is best. But how? It is true I confess that much Ground of Heartburning is left under the Baltimore Resolution governing these Matters by the misterious Trinity of Seniority Merit & Quota. Let me however on the other Hand observe that to tie up the Hands of the Republic as to the Officers whom they are to appoint is utterly inconsistent with the republican Principles of Government which ought to prevail among us. No Danger it is true can arise at present but my Dear Sir we are laying Foundations and how Posterity in future Wars may build on the Foundations laid by Ancestors whom they will certainly reverence No Man can be hardy enough to assert. What then you will say is the Effect of the now Rule? In my poor Opinion it is no Rule. What then is the Use of the Resolution? Nothing more than an Apology for Officers whom it may be found necessary to supersede. Congress in Effect seem to have pledged themselves to their Constituents that they will pay a due Attention to the Quota of Troops furnished by the States respectively, to the Seniority of the Several Officers, and to that Degree of military Abilities which Nature or Industry may have conferred upon deserving Individuals. You ask me what is to be the Rule of Promotion below the Degree of a General Officer. I answer that Congress would not with Propriety make any Rule. They have given to the States the Power of appointing the Officers in their own Regiments of Consequence therefore it would be idle to restrict them as to the Persons whom they shall appoint. It will therefore be necessary to make Application to the Several States on the Occasion. They have already I beleive in most Instances given you the necessary Power and if so then to fix the Order of Promotion will be only a Limitation of such Power. What are my Ideas on the Occasion you will see by the Letter I enclose directed to Governor Clinton which you will do me the Honor to transmit to him. I am Dr General most sincerely yours
                    
                        Gouvr Morris
                    
                    
                        york Town 28th May We are going on with the Arrangement of the Army with charming Rapidity after a long Stop a very very little Time will I hope compleat it—I hear you expect soon to be in Philadelphia.  In my Opinion: the Instant the Enemy Evacuate it the best disciplined Troops in the Army should be marched in and the several Inhabitants ordered on Pain of military Execution to confine themselves to their Houses. Proper Persons should then be sent to the several Stores to make out Lists of the Goods contained in them. From these Lists you should mark the Articles which may be necessary for the Army the Hospital and the like. The next Step should be to levy a Contribution of at least £100,000 Stg in hard Money which ought to be apportioned upon the Inhabitants according to their Wealth and Disaffection. They may then be permitted to go about their Usual Occupations. But the Quarter Master should take proper Stores and therein lodge under Guard the Articles by you marked and Receipts should be by him given at the Rate such Goods sold immediately before the Evacuation and duplicates of such Receipts forthwith transmitted to the Treasury Board. The Propriety of these Steps I will not dilate upon—But should they be pursued I think the most beneficial Consequence would accrue to the public. I am once more Yours
                        Gouvr Morris
                    
                